CRIST, Judge.
Civil action for damages for “Board and Handling of Dogs Owned by Herb Perr and the damage of Personal and Real Property.” Appellant (plaintiff) alleged that her claim related only to two dogs from August 23, 1977 to November 4, 1977, inclusive. In a court tried case, the trial court denied her claim. Plaintiff appeals.
Throughout the proceedings, including this appeal, plaintiff has appeared pro se. Respondent (defendant) correctly asserts that plaintiff’s brief does not comply with Rule 84.04, in many particulars. However, we have searched the record and the briefs to satisfy ourselves that the judgment is supported by substantial evidence and is not against the weight of the evidence. Rule 73.01.
We defer to the court below in its assessment of the credibility of the witnesses and its resolution of the conflicts in the evidence. Grinnell Mutual Reinsurance Co. v. Scott, 628 S.W.2d 355, 357 (Mo.App.1981). Further, no error of law appears on the record. An opinion would have no prece-dential value.
Judgment affirmed in accordance with Rule 84.16(b).
REINHARD, P.J., and SNYDER, J., concur.